 Case 3:20-cr-00575-X Document 204 Filed 09/01/21                     Page 1 of 22 PageID 5417



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 UNITED STATES OF AMERICA,                           §
                                                     §
 v.                                                  §                      No. 3:20-CR-00575-X
                                                     §
 JONATHAN DEAN DAVIS                                 §

                            MEMORANDUM OPINION AND
                         PRELIMINARY ORDER OF FORFEITURE

        The United States filed a Motion for Preliminary Order of Forfeiture [Doc. No.

167]. For the reasons below, the Court GRANTS the motion.

                                          I. Legal Standards

        Federal Rule of Criminal Procedure 32.2 authorizes the Court to make

forfeiture determinations “[a]s soon as practical after a verdict or finding of guilty, or

after a plea of guilty or nolo contendere is accepted, on any count in an indictment or

information regarding which criminal forfeiture is sought.”1 In this phase of the case,

“the court must determine what property is subject to forfeiture under the applicable

statute.”2 Forfeiture is mandatory when the defendant is convicted of an offense that

implicates forfeiture.3 “If the court finds that property is subject to forfeiture, it must

promptly enter a preliminary order of forfeiture setting forth the amount of any

money judgment, directing the forfeiture of specific property, and directing the

forfeiture of any substitute property if the government has met the statutory


        1   FED. R. CRIM. P. 32.2(b)(1)(A).
        2   Id.
        3   See 21 U.S.C § 853(a) (“Any person convicted of a violation . . . shall forfeit to the United
States”).

                                                         1
 Case 3:20-cr-00575-X Document 204 Filed 09/01/21                           Page 2 of 22 PageID 5418



criteria.”4 The burden of proof for determining forfeiture is by a preponderance of the

evidence.5

        “If a person is charged in a criminal case with a violation of an Act of Congress

for which the civil or criminal forfeiture of property is authorized, the Government

may include notice of the forfeiture in the indictment or information pursuant to the

Federal Rules of Criminal Procedure.”6 Further, “[i]f the defendant is convicted of

the offense giving rise to the forfeiture, the court shall order the forfeiture of the

property as part of the sentence in the criminal case.”7 Section 981(a)(1)(C) of Title

18 authorizes forfeiture of “[a]ny property, real or personal, which constitutes or is

derived from proceeds traceable to a violation of” the wire fraud statute.8 And section

982(a)(1) of Title 18 authorizes forfeiture of “any property, real or personal, involved

in [money laundering], or any property traceable to such property.”9

                                                II. Analysis

                                     A. Evidentiary Objections

        Davis filed an objection to the Government’s evidence supporting the motion.

[Doc. No. 181]. Davis objected to several aspects of Tracy Clark Ross’s declaration


        4   FED. R. CRIM. P.at 32.2(b)(2)(A).
        5   United States v. Gasanova, 332 F.3d 297, 301 (5th Cir. 2003).
        6   28 U.S.C. § 2461(c).
        7   Id.
        8 See 18 U.S.C § 981(a)(1)(C). Section 981(a)(1)(C) applies to a host of offenses, including any
offense constituting “specified unlawful activity” as defined in 18 U.S.C. § 1956(c)(7). Id. Wire fraud
is included under the umbrella of “specified unlawful activity.” See id. §§ 1956(c)(7)(A) (covering “any
act or activity constituting an offense listed in section 1961(1) of this title . . . .”); id. § 1961(1) (covering
“section 1343 (relating to wire fraud)”).
        9 See 18 U.S.C. § 982(a)(1) (applying to person convicted of an offense in violation of 18 U.S.C.

§ 1957, the money laundering statute.).

                                                            2
 Case 3:20-cr-00575-X Document 204 Filed 09/01/21                    Page 3 of 22 PageID 5419



testimony and certain trial exhibits it relies on. After reviewing the arguments and

authorities as well as holding a hearing on this motion, the Court OVERRULES

Davis’s objections.

                                            B. Proceeds

      Proceeds are property the defendant would not have obtained or retained but

for his commission of a criminal offense.10 The Government must demonstrate a

nexus between the offense and the property, but it is not required to explain how each

individual dollar was fraudulently obtained.11 Further, forfeitable proceeds include

proceeds from a continuing fraudulent scheme.12

      The Government contends that the proceeds of the seven counts of wire fraud

in this case are each VA payment made to Retail Ready Career Center for veteran

student tuition, a total of $72,480,225.03. Davis disputes this conclusion and argues

that the total amount of VA payments is the wrong calculus of wire fraud proceeds.

Because the seven “use of interstate wires” charges identified in the superseding

indictment were individual money transfers from the VA to Retail Ready, Davis

argues that the proceeds of each count of wire fraud is limited to the amount of the

money transfer identified with that offense.

      But this is incorrect. Although the actus reus of wire fraud is the use of

interstate wires, by definition, wire fraud is the use of interstate wire




      10   United States v. Sanders, 952 F.3d 263, 286 (5th Cir. 2020).
      11   See id.
      12   United States v. Reed, 908 F.3d 102, 125–26 (5th Cir. 2018).

                                                       3
 Case 3:20-cr-00575-X Document 204 Filed 09/01/21        Page 4 of 22 PageID 5420



communications for the purpose of executing a scheme or artifice to defraud.13

Because the object of wire fraud is to further a fraudulent scheme, the proceeds of

wire fraud necessarily include the proceeds of the scheme itself.

      Here, the superseding indictment identified “a scheme to defraud the VA and

Retail Ready students, and to obtain money and property by means of material false

and fraudulent pretenses, representations, and promises,” resulting in the VA paying

“over $71 million in GI Bill benefits to Retail Ready.”14 After a two-week trial, the

jury found Davis guilty of all seven wire fraud counts.15 As Davis was keen to argue

at trial, the jury could only find Davis guilty of conduct alleged in the superseding

indictment; lest they work an unconstitutional constructive amendment of the

indictment. Because the scheme involving “over $71 million in GI Benefits” was the

only scheme alleged in the superseding indictment, by finding Davis guilty of wire

fraud, the jury also necessarily concluded that Davis devised this scheme as well.16

And, based on the evidence and information in the record, the Court independently

determines that the sum-total VA payments are the proceeds of Davis’s scheme to

defraud. Therefore, as a general matter, the proceeds of wire fraud may include all

payments made by the VA to Retail Ready as a result of the scheme.




      13   18 U.S.C. § 1343.
      14   Doc. No. 107 at 2–4.
      15   Doc. No. 164 at 1.
      16   See 18 U.S.C. § 1343.

                                             4
 Case 3:20-cr-00575-X Document 204 Filed 09/01/21       Page 5 of 22 PageID 5421



                              C. Specific Property

      The Government requests forfeiture of several items of specific property it

argues are proceeds or traceable to proceeds of the seven wire fraud offenses. These

assets include:


      a) $4,480,466.16 in funds seized from Bank of America account ending
         in 2653 on or about September 20, 2017, maintained in the name of
         Retail Ready Career Center;

      b) $146,370.00 in funds seized from Bank of America account ending in
         0252 on or about September 20, 2017, maintained in the name of
         Retail Ready Career Center;

      c) $77,428.69 in funds seized from Charles Schwab account ending in
         8588 on or about September 20, 2017, maintained in the name of
         Jonathan Davis;

      d) $9,643.28 in funds seized from Bank of Utah account ending in 2251
         on or about September 20, 2017, maintained in the name of Trades
         United;

      e) One 2014 Lamborghini Aventador (VIN: ZHWUR1ZD0ELA02916),
         seized on October 6, 2017;

      f) Up to $378,846.51 in equity from One 2016 Ferrari 488 (VIN:
         ZFF80AMA0G0219421), seized on October 6, 2017;

      g) One 2017 Bentley Continental GT V8 (VIN: SCBFH7ZA0HC063118),
         seized on October 11, 2017;

      h) Up to $154,046.28 in equity from One 2017 Mercedes-Benz AMG S63
         (VIN: WDDUG7JB4HA325753, seized on October 11, 2017;

      i) One 2016 Mercedes-Benz G63 (VIN: WDCYC7DF4GX258941),
         seized on October 11, 2017;

      j) One 2016 Dodge Ram 2500 (VIN: 3C6UR5DL1GG314858), seized on
         October 11, 2017;

      k) One 2016 BMW Alpina (VIN: WBA6D6C54GGK18160), seized on
         October 23, 2017;


                                            5
 Case 3:20-cr-00575-X Document 204 Filed 09/01/21         Page 6 of 22 PageID 5422



      l) Up to $2,266,833.25 in equity plus appreciation from Real property
         located at 14888 Lake Forest Drive, Dallas, Texas, also known as lot
         1, block A, of a replat of Lake Forest Addition, an addition to the city
         of Addison, Dallas County, Texas, according to the replat thereof
         recorded in volume 94205, page 1934, map records, Dallas County,
         Texas, as corrected by certificate of corrections recorded in volume
         94226, page 300, deed records, Dallas County, Texas;

      m) Up to $88,229.62 in equity plus appreciation in Real property located
         at 195 North 200 West, Logan, Utah, also known as beginning at the
         Northeast corner of Lot 8, Block 21, Plat “A” Logan City Survey, and
         running thence West 87.5 feet; thence North 5 rods to the place of
         beginning and further described as being situated in the Southeast
         Quarter of Section 33, Township 12 North, Range 1 East of the Salt
         Lake Base and Meridian; and

      n) Up to $84,929.75 in equity plus appreciation in Real property located
         at 1408 West 2125 South, Wellsville, Utah, also known as Lot 108,
         Spring Creek Village, Phase 1, as shown by the Official Plat thereof,
         filed September 7, 2007, as Filing No. 954131 in the Office of the
         Recorder of Cache County, Utah. As said Plat Map may have
         heretofore been amended or supplemented and in the Declaration of
         Covenants, Conditions and Restrictions of Spring Creek Village,
         recorded in Cache County, Utah as Entry No. 1005619 in Book 1588
         at Page 1751 of the Official Records of the County Recorder of Cache
         County, Utah.17

The Government also requests forfeiture of specific property involved in the four

money laundering offenses. This includes:


      a) One 2014 Lamborghini Aventador (VIN: ZHWUR1ZD0ELA02916),
         seized on October 6, 2017;

      b) One 2016 Ferrari 488 Spider (VIN: ZFF80AMA0G0219421), seized
         on October 6, 2017;

      c) One 2017 Bentley Continental GT V8 (VIN: SCBFH7ZA0HC063118),
         seized on October 11, 2017;

      d) Real property located at 14888 Lake Forest Drive, Dallas, Texas, also
         known as lot 1, block A, of a replat of Lake Forest Addition, an

      17   Doc. No. 167 at 16–18.

                                              6
 Case 3:20-cr-00575-X Document 204 Filed 09/01/21          Page 7 of 22 PageID 5423



            addition to the city of Addison, Dallas County, Texas, according to
            the replat thereof recorded in volume 94205, page 1934, map records,
            Dallas County, Texas, as corrected by certificate of corrections
            recorded in volume 94226, page 300, deed records, Dallas County,
            Texas.18

      Davis concedes that the statutory forfeiture requirements are met for the

specific property connected to the money laundering offenses. However, he disputes

the Government’s basis for forfeiting the specific property identified with the wire

fraud offenses.

      Davis first argues that the Government used the wrong statutory definition of

proceeds as applied to the facts of this case.     The statute authorizing forfeiture of

wire fraud proceeds, 18 U.S.C. § 981, provides multiple definitions of proceeds:

      (A) In cases involving illegal goods, illegal services, unlawful activities,
      and telemarketing and health care fraud schemes, the term “proceeds”
      means property of any kind obtained directly or indirectly, as the result
      of the commission of the offense giving rise to forfeiture, and any
      property traceable thereto, and is not limited to the net gain or profit
      realized from the offense.

      (B) In cases involving lawful goods or lawful services that are sold or
      provided in an illegal manner, the term “proceeds” means the amount of
      money acquired through the illegal transactions resulting in the
      forfeiture, less the direct costs incurred in providing the goods or
      services. The claimant shall have the burden of proof with respect to
      the issue of direct costs. The direct costs shall not include any part of
      the overhead expenses of the entity providing the goods or services, or
      any part of the income taxes paid by the entity.19




      18   Id. at 15.
      19   18 U.S.C. § 981(a)(2)(A)–(B).

                                               7
 Case 3:20-cr-00575-X Document 204 Filed 09/01/21                      Page 8 of 22 PageID 5424



Davis argues that running Retail Ready Career Center, a for-profit trade school, was

a lawful service provided in an illegal manner and therefore the subparagraph B

limitations should apply here (and the Court should factor out direct costs).

       But, as the Government points out, the fraudulent conduct alleged in the

superseding indictment centered on fraudulent misrepresentations made to

government entities for the purpose of receiving GI Bill benefits, not the operation of

the trade school itself. For section 981(a)(2)(B) to apply, the crime must involve

lawful goods or services that were sold or provided in an illegal manner.20 Therefore,

“the crime must involve a good or service that could, hypothetically, be provided in a

lawful manner.”21 But the fraudulent scheme charged by the Government was not

for the illegal provision of trade school services but rather for the unlawful receipt of

government funds.22 Davis could not have lied to government entities or fraudulently

received GI Benefits in a hypothetically lawful manner, therefore his wire fraud

offenses were inherently unlawful and subject to section 981(a)(2)(A).                    Because

section 981(a)(2)(A) applies, the proper measure of proceeds for wire fraud is the gross

amount of funds received from the offense.

       Davis also makes several arguments that all essentially contend the proceeds

of wire fraud are not traceable to the specific property.23 But Davis bases these



       20   See United States v. George, 886 F.3d 31, 40 (1st Cir. 2018).
       21   Id.
        22 See Doc. No. 107 at 2–4; George, 886 F.3d at 40 (“[The defendant’s] crime was not the

provision of bus services in an illegal manner but, rather, the misappropriation of government
resources to his own behoof.”).
       23Specifically, Davis argues that the proceeds never left Retail Ready’s possession, were not
used to purchase the non-monetary specific property, were never received by Davis, and that the

                                                         8
 Case 3:20-cr-00575-X Document 204 Filed 09/01/21                 Page 9 of 22 PageID 5425



arguments on his continuing arguments that (1) the “proceeds” of wire fraud are only

the funds included in the seven wires identified in relation to the wire fraud offenses

and (2) that subsequent reapprovals of Retail Ready to receive VA funds break the

chain of relation between funds received after the reapproval and the

misrepresentations he made in order to receive the initial approval.

       As the Court already explained, the proceeds of the wire fraud offenses are the

entirety of the VA payments to Retail Ready—$72,480,225.03. The jury convicted

Davis of a “a scheme to defraud the VA and Retail Ready students, and to obtain

money and property by means of material false and fraudulent pretenses,

representations, and promises,” resulting in the VA paying “over $71 million in GI

Bill benefits to Retail Ready,” thereby factually rejecting his argument that

subsequent reapprovals ended the scheme.24 And the Court likewise finds that the

proceeds of his wire fraud are the $72,480,225.03.                The Government’s evidence

sufficiently traces the VA payments to the Retail Ready bank accounts and, using

appropriate tracing methods, traces the VA funds from those accounts to purchases

of the non-monetary assets.25 And the record demonstrates that Davis possessed

sufficient control over the Retail Ready bank accounts such that the funds within




government failed to establish a nexus between the offense and the property. See Doc. No. 180 at 12–
15.
       24   Doc. No. 107 at 2–4.
       25   Doc. No. 168-1 at 3–4, 7–17.

                                                     9
Case 3:20-cr-00575-X Document 204 Filed 09/01/21                    Page 10 of 22 PageID 5426



were “property of the defendant.”26 Therefore, the Government satisfied its burden

to establish the forfeitability of the specific property.

                                      D. Money Judgment

       The Government requests the Court to enter a $72,480,225.03 forfeiture money

judgment against Davis, which is subject to offsets equal to the value of any forfeited

specific or substitute property. Davis disputes the calculation of this amount and the

propriety of the Court applying the judgment onto him personally.

       Davis disputes the $72,480,224.05 figure itself for the same reasons he argued

that figure overstated the “proceeds” of his wire fraud offenses. Those arguments fail

here for the same reasons.

       Davis also argues that the Court cannot hold him criminally liable for this

amount because he never personally received the GI Bill benefit funds from the VA.27

But this ignores the facts of the case. Here, the GI Benefits are directly traceable to

the criminal conduct for which the jury convicted Davis.28 And, although the funds

were received into Retail Ready’s accounts rather than Davis’s personal accounts,




        26 See Doc. 201 at 90:4–11 (“[Retail Ready] was a pass-through entity for tax purposes, and

thus did not pay income taxes on its own benefit. Money was paid from [Retail Ready]’s accounts
directly to the Internal Revenue Service to cover Mr. Davis’ income tax obligations; however, those
payments were booked as owner distributions, which appear on the balance sheet and not on the profit
and loss statement.”); Doc. No. 168–1 at 7 (“In December of 2013, Davis opened BA0252 in the name
of Retail Ready Career Center, Inc. Jonathan Davis was the sole signor on this account. . . . In January
of 2014, Davis opened BA2653 in the name of Retail Ready Career Center, Inc. Jonathan Davis was
the sole signor on this account.”).
       27 Davis bases his argument on Honeycutt v. United States, 137 S. Ct. 1626 (2017), where the
Supreme Court of the United States clarified that the forfeiture provisions in 21 U.S.C. § 853 do not
impose joint and several liability on each member of a conspiracy. But this case does not involve
section 853 or a conspiracy, and so Honeycutt does not apply.
       28   See Doc. No. 168–1 at 3–4, 7–17.

                                                      10
Case 3:20-cr-00575-X Document 204 Filed 09/01/21                      Page 11 of 22 PageID 5427



Davis had full control over Retail Ready and used its accounts for personal

spending.29 These GI Bill funds paid to Retail Ready, and controlled by Davis, as a

result of his fraudulent acts are subject to forfeiture by money judgment under the

relevant statutes.

                                       E. Substitute Property

        Federal Rule of Criminal Procedure Rule 32.2(e)(1)(B) authorizes the Court, on

the Government’s motion, to enter an order of forfeiture that includes substitute

assets if the applicable statute’s requirements are met.30 The applicable statute here

is 21 U.S.C. § 853(p):


        (1) In general. Paragraph (2) of this subsection shall apply, if any
            property described in [21 U.S.C. § 853(a)], as a result of any act or
            omission of the defendant—

              (A) cannot be located upon the exercise of due diligence;

              (B) has been transferred or sold to, or deposited with, a third party;

              (C) has been placed beyond the jurisdiction of the court;

              (D) has been substantially diminished in value; or

              (E) has been commingled with other property which cannot be
              divided without difficulty.

        (2) Substitute property. In any case described in any of subparagraphs
            (A) through (E) of paragraph (1), the court shall order the forfeiture

        29 See id.; see also United States v. Peters, 732 F.3d 93, 102 (2d Cir. 2013) (because the statute
makes the defendant liable for property obtained “directly or indirectly,” he is liable for proceeds
obtained by a corporation that he dominates or controls, even if he did not obtain the money himself);
SEC v. Amerindo Inv. Advisors, Inc., No. 1:05-CV-05231, 2019 WL 3526590, at *3 (S.D.N.Y. Aug. 2,
2019) (consistent with Honeycutt, defendants are liable for forfeiture money judgment including the
value of corporate assets they deposited into business they owned or controlled); United States v. Emor,
850 F. Supp. 2d 176, 217 (D.D.C. 2012) (funds become proceeds when they come under the defendant’s
control, even if he has not yet received the benefit).
        30   FED. R. CRIM. P. 32.2(e)(1)(B).

                                                       11
Case 3:20-cr-00575-X Document 204 Filed 09/01/21            Page 12 of 22 PageID 5428



             of any other property of the defendant, up to the value of any
             property described in subparagraphs (A) through (E) of paragraph
             (1), as applicable.31

This statute allows the Government to forfeit substitute assets valued up to the total

value of property subject to forfeiture under section 853(a) that is unavailable due to

one or more of the section 853(p)(1) factors.

       The Government claims that Davis withdrew significant amounts of cash

during the time of the offenses and dissipated funds to support a luxury lifestyle. As

a result, the Government was unable, upon the exercise of due diligence, to locate

additional directly forfeitable proceeds of Davis’ offenses sufficient to satisfy the total

forfeiture amount.32 Therefore, the Government requests forfeiture of substitute

assets, in the form of “other funds,” that are not traceable to the wire fraud offenses.

These assets are:


       a) $8.90 in funds seized from Charles Schwab account ending in 8588
          on or about September 20, 2017, maintained in the name of Jonathan
          Davis;

       b) $25.00 in funds seized from Bank of Utah account ending in 2251 on
          or about September 20, 2017, maintained in the name of Trades
          United;

       c) Up to $3,290.00 in equity from One 2016 Ferrari 488 (VIN:
          ZFF80AMA0G0219421), seized on October 6, 2017;

       d) Up to $58,000.00 in equity from One 2017 Mercedes-Benz AMG S63
          (VIN: WDDUG7JB4HA325753), seized on October 11, 2017;

       e) Up to $0.47 in equity from One 2016 BMW Alpina (VIN:
          WBA6D6C54GGK18160), seized on October 23, 2017;


       31   21 U.S.C. § 853(p)(1)–(2).
       32   Doc. No. 168-1 at 18–20.

                                                12
Case 3:20-cr-00575-X Document 204 Filed 09/01/21                       Page 13 of 22 PageID 5429



        f) Up to $20,396.20 in equity plus appreciation from Real property
           located at 14888 Lake Forest Drive, Dallas, Texas, also known as lot
           1, block A, of a replat of Lake Forest Addition, an addition to the city
           of Addison, Dallas County, Texas, according to the replat thereof
           recorded in volume 94205, page 1934, map records, Dallas County,
           Texas, as corrected by certificate of corrections recorded in volume
           94226, page 300, deed records, Dallas County, Texas.33

        Davis challenges inclusion of these substitute assets into the forfeiture order.

Davis first argues that the prerequisites of section 853(a) are not met, simply

reiterating his objections to the Government’s $72,480,225.03 figure.                               These

arguments fail for the same reasons the Court has already explained.                          Davis also

argues that the money in the Trades United, Inc. bank account and the three real

properties are owned by other individuals and therefore not forfeitable.34

        The Government, however, points out that section 853(p)(2) does not require

the substitute property to be owned by the defendant, it merely requires it to be




        33 This one is confusing. The Government originally sought substitute forfeiture on eight
items, including two real properties in Utah. Doc. No. 167 at 20–21. At the hearing, the Government
dropped its request to related to the two Utah properties. Doc. 201 at 71:6–11 (“As far as the two Utah
real properties, we are just going to seek direct forfeiture of them . . . .”). . Following the hearing, the
Government filed a notice confirming it was dropping the two Utah properties regarding substitute
forfeiture (but keeping them as to specific forfeiture). Doc. 197 at 1 (“In the hearing, the Government
notified the Court that it would no longer seek substitute assets related to: (1) the real property located
at 195 North 200 West Logan, Utah; and (2) the real property located at 1408 West 2125 South,
Wellsville, Utah. The Government will continue to pursue forfeiture of these properties as specific
assets that are directly forfeitable, as set forth in the original motion.”). But the Government’s
proposed order does the opposite, adding in the two Utah properties and others for a total of fourteen
items for substitute forfeiture (rather than six items). Doc. 197-1 at 5–6. The Court assumes these
additions in the proposed order were mistakes because they conflict with the hearing, the amended
notice, and the prior proposed order. Accordingly, the Court orders the substitute forfeiture of the six
items discussed at the hearing and addressed in the revised notice rather than the revised proposed
order.
        34 See 21 U.S.C. § 853(p)(2) (“In any case described in any of subparagraphs (A) through (E) of

paragraph (1), the court shall order the forfeiture of any other property of the defendant, up to the
value of any property described in subparagraphs (A) through (E) of paragraph (1), as applicable.”
(emphasis added)).

                                                        13
Case 3:20-cr-00575-X Document 204 Filed 09/01/21                     Page 14 of 22 PageID 5430



“property of the defendant.”35 And the Federal Rules of Criminal Procedure employ

third-party ancillary proceedings under Rule 32.2 that handle third party ownership

claims.36 Defendants, on the other hand, lack standing to object to forfeiture on the

basis that a third party owns the property.37 Finally, the Government’s evidence

demonstrates that these assets are Davis’s property.38 Therefore, the Government

established the forfeitability of these substitute assets.

                                       F. Eighth Amendment

       Finally, Davis argues that a $72,480,225.03 violates the Eighth Amendment.

The Eighth Amendment provides that “[e]xcessive bail shall not be required, nor

excessive fines imposed, nor cruel and unusual punishments inflicted.”39 Forfeitures

are “‘fines’ if they constitute punishment for an offense.”40 Davis argues that the

forfeiture the Government requests in this case is grossly disproportionate to the

convicted offenses and is therefore an unconstitutional excessive fine.



       35   Id.
       36   FED. R. CRIM. P. 32.2.
       37   See United States v. Weitzman, 963 F. Supp. 2d 218, 221 (S.D.N.Y. 2013).
        38 Davis allegedly transferred title to his residence in Dallas to a nominee company, that he

created, after the Government initially seized his assets. See Doc. 201 at 73:15–17 (“[T]hen the title
to his Dallas residence here was transferred to a company that he created in the middle of all of these
assets being seized.”); Doc. 185 at 10–11 (“Regarding Davis’ residence in Dallas, it appears he created
a nominee company to transfer title of . . . .”). He did the same with the Bentley Continental GT,
transferring it to his girlfriend after the Government seized it. See Doc. 201 at 73:12–14 (“[T]he day
after the Bentley was seized, the title was transferred by Mr. Davis to his girlfriend.”). But what the
Court finds most compelling here is Davis’s role in using dirty funds to acquire the properties (rather
than his attempts to offload them once the Government started seizing his assets). This is true because
the legal standard is property of the defendant, not property titled in the defendant’s name. The trial
and forfeiture records are replete with evidence showing Davis using Retail Ready accounts to
purchase the assets in question.
       39   U.S. CONST. amend. VIII.
       40   United States v. Bajakajian, 524 U.S. 321, 328 (1998).

                                                       14
Case 3:20-cr-00575-X Document 204 Filed 09/01/21                     Page 15 of 22 PageID 5431



        Both before and after the Supreme Court’s decision in Bajakajin, however, the

Fifth Circuit has consistently held that the forfeitures of fraudulent proceeds do not

violate the Eighth Amendment excessive fines clause.41                     Further, the forfeiture

requested here is not grossly disproportionate. The jury convicted Davis of seven

counts of wire fraud furthering a $72 million scheme to defraud.                              And the

government’s evidence establishes the proceeds of the wire fraud amounted to

$72,480,225.03 in Gill Bill funds. Therefore, forfeiture in the same amount is not

grossly disproportionate to the offenses themselves. Because the requested forfeiture

is sufficiently proportionate, it does not violate the Eighth Amendment excessive

fines clause.

                                    III. Order of Forfeiture

        After consideration, the Court determines the motion for preliminary order of

forfeiture should be and is hereby GRANTED.

        The Government notified the defendant that it would seek to forfeit (“the

property”) upon the defendant’s conviction on Count One through Count Seven (in

violation of 18 U.S.C. § 1343, wire fraud) and Count Ten through Count Thirteen (18

U.S.C. § 1957, money laundering) of the Superseding Indictment. Such properties

included:

        (a)     $4,480,466.16 in funds seized from Bank of America account ending in
                2653 on or about September 20, 2017, maintained in the name of Retail
                Ready Career Center;




       41 See United States v. Betancourt, 422 F.3d 240, 250–51 (5th Cir. 2005); United States v. Tilley,

18 F.3d 295, 300 (5th Cir. 1994).

                                                       15
Case 3:20-cr-00575-X Document 204 Filed 09/01/21      Page 16 of 22 PageID 5432



     (b)   $146,370.00 in funds seized from Bank of America account ending in
           0252 on or about September 20, 2017, maintained in the name of Retail
           Ready Career Center;

     (c)   $77,437.59 in funds seized from Charles Schwab account ending in 8588
           on or about September 20, 2017, maintained in the name of Jonathan
           Davis;

     (d)   $9,668.28 in funds seized from Bank of Utah account ending in 2251 on
           or about September 20, 2017, maintained in the name of Trades United;

     (e)   One 2014 Lamborghini Aventador (VIN: ZHWUR1ZD0ELA02916),
           seized on October 6, 2017;

     (f)   One 2016 Ferrari 488 (VIN: ZFF80AMA0G0219421), seized on October
           6, 2017;

     (g)   One 2017 Bentley Continental GT V8 (VIN: SCBFH7ZA0HC063118),
           seized on October 11, 2017;

     (h)   One 2017 Mercedes-Benz AMG S63 (VIN: WDDUG7JB4HA325753),
           seized on October 11, 2017;

     (i)   One 2016 Mercedes-Benz G63 (VIN: WDCYC7DF4GX258941), seized on
           October 11, 2017;

     (j)   One 2016 Dodge Ram 2500 (VIN: 3C6UR5DL1GG314858), seized on
           October 11, 2017;

     (k)   One 2016 BMW Alpina (VIN: WBA6D6C54GGK18160), seized on
           October 23, 2017;

     (l)   Real property located at 14888 Lake Forest Drive, Dallas, Texas, also
           known as lot 1, block A, of a replat of Lake Forest Addition, an addition
           to the city of Addison, Dallas County, Texas, according to the replat
           thereof recorded in volume 94205, page 1934, map records, Dallas
           County, Texas, as corrected by certificate of corrections recorded in
           volume 94226, page 300, deed records, Dallas County, Texas;

     (m)   Real property located at 195 North 200 West, Logan, Utah, also known
           as beginning at the Northeast corner of Lot 8, Block 21, Plat “A” Logan
           City Survey, and running thence West 87.5 feet; thence North 5 rods to
           the place of beginning and further described as being situated in the
           Southeast Quarter of Section 33, Township 12 North, Range 1 East of
           the Salt Lake Base and Meridian; and

                                          16
Case 3:20-cr-00575-X Document 204 Filed 09/01/21          Page 17 of 22 PageID 5433



      (n)    Real property located at 1408 West 2125 South, Wellsville, Utah, also
             known as Lot 108, Spring Creek Village, Phase 1, as shown by the
             Official Plat thereof, filed September 7, 2007, as Filing No. 954131 in
             the Office of the Recorder of Cache County, Utah. As said Plat Map may
             have heretofore been amended or supplemented and in the Declaration
             of Covenants, Conditions and Restrictions of Spring Creek Village,
             recorded in Cache County, Utah as Entry No. 1005619 in Book 1588 at
             Page 1751 of the Official Records of the County Recorder of Cache
             County, Utah (as said Declaration may have heretofore been
             supplemented).

      A jury found the defendant guilty of Count One through Count Seven and

Count Ten through Count Thirteen.

      Based on the defendant’s guilty verdict and the evidence and information

submitted with the Government’s Motion for Preliminary Order of Forfeiture, the

Court finds the property (a) through (n) as listed below is subject to forfeiture to the

government pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461 as proceeds of

the wire fraud offense:

      (a)    $4,480,466.16 in funds seized from Bank of America account ending in
             2653 on or about September 20, 2017, maintained in the name of Retail
             Ready Career Center;

      (b)    $146,370.00 in funds seized from Bank of America account ending in
             0252 on or about September 20, 2017, maintained in the name of Retail
             Ready Career Center;

      (c)    $77,428.69 in funds seized from Charles Schwab account ending in 8588
             on or about September 20, 2017, maintained in the name of Jonathan
             Davis;

      (d)    $9,643.28 in funds seized from Bank of Utah account ending in 2251 on
             or about September 20, 2017, maintained in the name of Trades United;

      (e)    One 2014 Lamborghini Aventador (VIN: ZHWUR1ZD0ELA02916),
             seized on October 6, 2017;

      (f)    Up to $378,846.51 in equity from One 2016 Ferrari 488 (VIN:
             ZFF80AMA0G0219421), seized on October 6, 2017;

                                              17
Case 3:20-cr-00575-X Document 204 Filed 09/01/21               Page 18 of 22 PageID 5434



       (g)    One 2017 Bentley Continental GT V8 (VIN: SCBFH7ZA0HC063118),
              seized on October 11, 2017;

       (h)    Up to $154,046.28 in equity from One 2017 Mercedes-Benz AMG S63
              (VIN: WDDUG7JB4HA325753, seized on October 11, 2017;

       (i)    One 2016 Mercedes-Benz G63 (VIN: WDCYC7DF4GX258941), seized on
              October 11, 2017;

       (j)    One 2016 Dodge Ram 2500 (VIN: 3C6UR5DL1GG314858), seized on
              October 11, 2017;

       (k)    One 2016 BMW Alpina (VIN: WBA6D6C54GGK18160), seized on
              October 23, 2017;

       (l)    Up to $2,266,833.25 in equity plus appreciation42 from Real property
              located at 14888 Lake Forest Drive, Dallas, Texas, also known as lot 1,
              block A, of a replat of Lake Forest Addition, an addition to the city of
              Addison, Dallas County, Texas, according to the replat thereof recorded
              in volume 94205, page 1934, map records, Dallas County, Texas, as
              corrected by certificate of corrections recorded in volume 94226, page
              300, deed records, Dallas County, Texas;

       (m)    Up to $88,229.62 in equity plus appreciation in Real property located at
              195 North 200 West, Logan, Utah, also known as beginning at the
              Northeast corner of Lot 8, Block 21, Plat “A” Logan City Survey, and
              running thence West 87.5 feet; thence North 5 rods to the place of
              beginning and further described as being situated in the Southeast
              Quarter of Section 33, Township 12 North, Range 1 East of the Salt Lake
              Base and Meridian; and

       (n)    Up to $84,929.75 in equity plus appreciation in Real property located at
              1408 West 2125 South, Wellsville, Utah, also known as Lot 108, Spring
              Creek Village, Phase 1, as shown by the Official Plat thereof, filed
              September 7, 2007, as Filing No. 954131 in the Office of the Recorder of
              Cache County, Utah. As said Plat Map may have heretofore been
              amended or supplemented and in the Declaration of Covenants,
              Conditions and Restrictions of Spring Creek Village, recorded in Cache
              County, Utah as Entry No. 1005619 in Book 1588 at Page 1751 of the




       42 Case law provides that any appreciation in value of the property subject to forfeiture
is also subject to forfeiture. See, e.g., Betancourt, 422 F.3d at 251; United States v. Vogel,
No. 4:08-CR-224, 2010 WL 547344, at *4 (E.D. Tex. Feb. 10, 2010).
                                                  18
Case 3:20-cr-00575-X Document 204 Filed 09/01/21          Page 19 of 22 PageID 5435



             Official Records of the County Recorder of Cache County, Utah (as said
             Declaration may have heretofore been supplemented).

      In addition, under 18 U.S.C. § 982(a)(1), the Court finds the properties in (e),

(f), (g), and (l) are subject to forfeiture in their entirety, as “involved in” the money

laundering offense.    It is therefore ordered that the property is forfeited to the

Government, subject to the provisions of 21 U.S.C. § 853(n).          The Government

established that the defendant had an interest in the property and that the

Government demonstrated the requisite nexus between the property and the

offenses.

      In addition, now considering the addition of the Government’s request for

substitute assets to the property for preliminary order of forfeiture, the Court finds

the following subject to forfeiture in this Preliminary Order of Forfeiture and

ORDERS the following property to be subject to Preliminary Order of Forfeiture:


      a) $8.90 in funds seized from Charles Schwab account ending in 8588
         on or about September 20, 2017, maintained in the name of Jonathan
         Davis;

      b) $25.00 in funds seized from Bank of Utah account ending in 2251 on
         or about September 20, 2017, maintained in the name of Trades
         United;

      c) Up to $3,290.00 in equity from One 2016 Ferrari 488 (VIN:
         ZFF80AMA0G0219421), seized on October 6, 2017;

      d) Up to $58,000.00 in equity from One 2017 Mercedes-Benz AMG S63
         (VIN: WDDUG7JB4HA325753), seized on October 11, 2017;

      e) Up to $0.47 in equity from One 2016 BMW Alpina (VIN:
         WBA6D6C54GGK18160), seized on October 23, 2017;

      f) Up to $20,396.20 in equity plus appreciation from Real property
         located at 14888 Lake Forest Drive, Dallas, Texas, also known as lot
         1, block A, of a replat of Lake Forest Addition, an addition to the city
                                              19
Case 3:20-cr-00575-X Document 204 Filed 09/01/21         Page 20 of 22 PageID 5436



          of Addison, Dallas County, Texas, according to the replat thereof
          recorded in volume 94205, page 1934, map records, Dallas County,
          Texas, as corrected by certificate of corrections recorded in volume
          94226, page 300, deed records, Dallas County, Texas.

      This finding is also based on the information provided in the Government’s

motion and the supporting Clark Ross declaration, that the Government has shown

under 21 U.S.C. § 853(p) that value of property subject to forfeiture from the

defendant under 21 U.S.C. § 853(a) for his crimes cannot be located upon the exercise

of due diligence as a result of the defendant’s acts or omissions. Consequently, the

Court further finds that all of the defendant’s remaining equity and interest in the

property that the government did not trace to the offense is subject to forfeiture as a

substitute asset.

      Therefore, in accordance with Federal Rule of Criminal Procedure 32.2(b)(1)(A)

and 21 U.S.C. §§ 853(a) and (p), all right, title, and interest of the defendant in the

property listed in (a) through (n) is hereby forfeited to the government.

      Based on the above findings, and in accordance with Federal Rule of Criminal

Procedure 32.2(b)(1)(A) and 21 U.S.C. § 853(a), the Court also imposes against the

defendant a forfeiture MONEY JUDGMENT of $72,480,225.03. The Government

will move to partially satisfy the money judgment to the extent of the net value it

obtains from liquidating the assets and the funds obtained through forfeiture of

specific assets or any other subsequently discovered traceable or substitute assets of

sufficient equity.

      It is further ordered that, pursuant to 21 U.S.C. § 853(g) and Federal Rule of

Criminal Procedure 32.2, the United States Marshals Service (or its designee) shall

                                             20
Case 3:20-cr-00575-X Document 204 Filed 09/01/21           Page 21 of 22 PageID 5437



seize the property and hold it in its secure custody and control pending a final order

of forfeiture.

       To satisfy the money judgment in whole or in part, the United States may move

at any time pursuant to Rule 32.2(e) to amend this order of forfeiture to forfeit

substitute property having a value not to exceed $72,480,225.03 (less any previous

deductions due to partial satisfactions of that amount).

       The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary under Federal Rule of Criminal Procedure 32.2(e).

       It is further ordered that, pursuant to 21 U.S.C. § 853(n) and Federal Rule of

Criminal Procedure 32.2, the Attorney General shall publish notice of the forfeiture

order for at least 30 consecutive days on an official government Internet site

(www.forfeiture.gov). The notice shall state the Government’s intent to dispose of the

property and state that any person, other than the defendant, having or claiming a

legal interest in the property must file a petition with the Court no later than 60 days

after the first day of the publication and serve a copy on AUSA Dimitri N. Rocha,

Asset Recovery Unit, United States Attorney’s Office, 1100 Commerce Street, Third

Floor, Dallas, Texas 75242. Pursuant to 21 U.S.C. § 853(n)(2), if direct written notice

is provided to any person known to have alleged an interest in the property that is

the subject of the order of forfeiture, that person must file a petition with the Court

within 30 days of the final publication of notice or receipt of direct written notice,

whichever is earlier, and serve a copy on AUSA Dimitri N. Rocha, Asset Recovery

Unit, United States Attorney’s Office, 1100 Commerce Street, Third Floor, Dallas,



                                              21
Case 3:20-cr-00575-X Document 204 Filed 09/01/21          Page 22 of 22 PageID 5438



Texas 75242. The petition shall be for a hearing to adjudicate the validity of the

petitioner’s alleged interest in the property; shall be signed by the petitioner under

penalty of perjury; and shall set forth the nature and extent of the petitioner's right,

title, or interest in the property, the time and circumstances of the petitioner’s

acquisition of the right, title, or interest in the property, and any additional facts

supporting the petitioner’s claim and the relief sought. The Government shall send,

by means reasonably calculated to reach the person, written notice to any person who

reasonably appears to be a potential claimant with standing to contest the forfeiture.

       Upon adjudication of all third-party interests, this Court will enter a final

order of forfeiture addressing those interests.

                                   IV. Conclusion

       For the forgoing reasons, the Court GRANTS the motion for preliminary order

of forfeiture.

       IT IS SO ORDERED this 1st of September 2021.




                                              ___________________________________
                                              BRANTLEY STARR
                                              UNITED STATES DISTRICT JUDGE




                                              22
